Case 3:18-cr-00023-BAJ-EWD Document 659 04/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS
BRITTANY YOUNG NO.: 18-23-BAJ-EWD

AMENDED ORDER OF FORFEITURE

Defendant Brittany Young entered into a Rule 11 Plea Agreement on August 8,
2018, and thereafter pleaded guilty on September 18, 2018, to Count One of the
Indictment charging conspiracy to distribute and possess with the intent to distribute
heroin, methamphetamine, and cocaine base, in violation of 21 U.S.C. § 846 and 18 U.S.C.
§ 2, and the defendant agreed to the forfeiture allegation.

On September 21, 2018, this Court entered a Preliminary Order of Forfeiture,
wherein the Court entered a forfeiture money judgment against Defendant, in favor of
the United States, and ordered that this forfeiture money judgment be amended in
accordance with Fed. R. Crim. P. 32.2(e)(1), once the amount was determined by this
Court.

On December 7, 2018, the United States Probation Office estimated the amount
of drugs Defendant was responsible for during the conspiracy to which she pleaded guilty,
and Defendant did not object to that amount of drugs.

The DEA agents assigned to this case advised the United States that they believe
that the quantity of drugs attributable to Defendant is 359.25 grams of

methamphetamine, and further, that Defendant was an ounce dealer of
Case 3:18-cr-00023-BAJ-EWD Document 659 04/03/19 Page 2 of 2

methamphetamine, and that at the time of this conspiracy, an ounce of
methamphetamine was selling for $600 per ounce.

Because Defendant was an ounce dealer of methamphetamine, and because
Defendant sold approximately 12.67 ounces, and an ounce was selling for $600 per gram,
Defendant received approximately $7,602 from the sale of methamphetamine. Thus, the
total value of the drugs associated with Defendant in connection with the offenses to
which she was convicted is $7,602.

Accordingly,

IT IS ORDERED that the Motion to Amend Preliminary Order of
Forfeiture (Doc. 558) is GRANTED.

IT IS FURTHER ORDERED that the Court’s Preliminary Order of Forfeiture
is hereby AMENDED, and a forfeiture money judgment is entered in the amount of
$7,602.00 against Defendant and in favor of the United States of America.

ITIS FURTHER ORDERED that, in accordance with Fed. R. Crim. P. 32.2, this
forfeiture money judgment shall become the Final Order of Forfeiture at the time of

Defendant’s sentencing and shall be made part of the sentence and included in the

a

day of April, 2019.

Judgment.

Baton Rouge, Louisiana, this $

buest

JUDGE BRIANA. JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
